12/09/2021
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   No. DA 21-0400                                Case Number: DA 21-0400




IN THE MATTER OF:

H.K.,

        A Youth in Need of Care.


                                      ORDER

        Upon consideration of Appellant Mother’s Motion to Voluntarily Dismiss

her appeal, and good cause appearing therefore,

        IT IS HEREBY ORDERED that Appellant’s appeal in the above-entitled

matter is hereby DISMISSED, with prejudice.




                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                          December 9 2021